Case 1:18-cr-00015-AKH Document 708 Filed 08/27/20 Page 1 of 5

Case 1:18-cr-00015-AKH Document 705-1 Filed 08/26/20 Page 1 of 5

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

se ce — en — — ie — — — — iw ~— ~~
UNITED STATES OF AMERICA
. AMENDED PRELIMINARY ORDER
- Vv. - OF FORFEITURE /
_ : MONEY JUDGMEN
KEUGENE CASTELLE,
a/k/a “Boobsie,” : S/ 18 Cr. 15 (AKH)

Defendant. :

—_—~_ ey a — — — = = — — — — x

 

 

 

 

 

[+

WHEREAS, on or about May 1, 2019, EUGENE CASTELLE, a/k/a

“Boobsie, ” (the “defendant”) was Charged in a three-count

 

superseding Indictment, S7 18 Cr. 15 (AKH) (the “Indictment”),

 

with willfully and Knowingly conducting, financing, managing,

Supervising, directing, and owning an illegal gambling business in

pir

violation of Title 18, United States Code, Sections 1955 and 2,

 

 

 

 

(Count One); with unlawfully and knowingly committing and

in

attempting to commit extortion in violation of Title 18, United

 

 

otates Code, Sections 1951 and 2, (Count Iwo); and with willfully

 

and knowingly participating in a racketeering conspiracy in

violation of Title 18, United States Code, Section 1962(d), (Count

Three) 5

 

 

 

 

WHEREAS, the Indictment included a forfeiture allegation

in

aS to Counts One and Two of the Indictment, seeking forfeiture to

 

the United States, pursuant to Title 18, United States Code,
section 981(a)(1)(C) and Title 28, United States Code, Section

Z46l1(c), of any and all property, real and personal, that

 

constitutes or is derived from proceeds traceable to the commission

 
Case 1:18-cr-00015 -AKH Document 708 Filed 08/27/20 Page 2 of

Case 1:18-cr-00015-AKH Document 705-1 Filed 08/26/20 Page 2 of 5

a

of the offenses charged in Counts One and Two of the Indictment,

 

 

 

 

 

including but not limited to a sum of money in United States

 

currency representing the amount of proceeds traceable to the

commission of the offenses charged in Counts One and Two of the

 

 

Indictment that the defendant personally obtained;

 

 

WHEREAS, the Indictment included a forfeiture allegation

 

as to Count Three of the Indictment, seeking forfeiture to the

 

 

United States, pursuant to Title 18, United States Code, Section

 

1963, of any and all interests the defendant acquired in

im
ol

furtherance of the conspiracy charged in Count Three, of any and

 

all interests in, securities of, claims against, and property or

ny

contractual rights of any kind affording a source of influence

 

over the enterprise described in Count Three, and any and all

 

property constituting and derived from proceeds obtained, directly

 

and indirectly, from the racketeering activity in Count Three,

including but not limited to a sum of money in United States

——

currency representing the amount of proceeds traceable to the

 

 

ry

 

 

 

commission of the o:

 

 

fense charged in Count Three of the Indictment

 

that the defendant personally obtained;

 

 

WH:

 

L*J

REAS, on or about May 31, 2019, following a jury

 

trial, the defendant was found guilty of Counts One and Three of

 

the Indictment;
Case 1:18-cr-00015-AKH Document 708 Filed 08/27/20 Page 3 of

Case 1:18-cr-00015-AKH Document 705-1 Filed 08/26/20 Page 3 of 5

 

WHEREAS, the Government asserts that $188,955 in United

states currency represents property constituting, or derived from

 

 

proceeds traceable to the commission of the offenses charged in

Counts One and Three of the Indictment;

 

 

WHEREAS, the Government seeks a money judgment in the
amount of $188,955 in United States currency pursuant to Title 18,
United States Code, Section 981 (a) (1)(C); Title 28, United States
Code, Section 2461; and Title 18, United States Code, section 1963

representing proceeds traceable to the offenses charged in Counts

 

 

One and Three of the Indictment that the defendant personally

obtained; and

 

WHEREAS, the Court finds that, as a result of acts and/or

 

 

=

 

fenses

 

 

 

omissions of the defendant, the proceeds traceable to the o:

charged in Counts One and Three of the Indictment that the

 

defendant personally obtained cannot be located upon the exercise

—

of due diligence.

 

 

Ee
* J
+]

ED THAT:

 

 

 

 

 

 

 

 

 

 

 

 

 

NOW, THEREFORE, IT IS ORDER

 

 

D, ADJUDGED AND DECR’

 

 

 

ri]

 

 

 

1. As a result of the offenses charged in Counts One

 

 

and Three of the Indictment, to which the defendant was found

 

 

guilty by a jury, a money judgment in the amount of $188,955 in

 

United States currency (the “Money Judgment”), representing the

"tal
a

 

 

 

fenses charged in Counts One

 

amount of proceeds traceable to the o:

 
Case 1:18-cr-00015 -AKH Document 708 Filed 08/27/20 Page 4 of

Case 1:18-cr-00015-AKH Document 705-1 Filed 08/26/20 Page 4 of 5

 

 

and Three of the Indictment that the defendant personally obtained,

 

Shall be entered against the defendant.

Z. Pursuant to Rule 32.2(b) (4) of the Federal Rules of

 

 

Criminal Procedure, this Preliminary Order of Forfeiture/Money

 

 

Judgment is final as to the defendant, EUGENE CASTELLE, and shall

 

 

 

 

 

 

be deemed part of the sentence of the defendant, and shall be

 

 

 

included in the judgment of conviction therewith.

 

3. Ail payments on the outstanding money judgment

Shall be made by postal money order, bank or certified check, made

 

payable, in this instance, to the United States Department of

 

 

Ireasury, and delivered by mail to the United States Attorney’s

 

 

 

Office, Southern District of New York, Attn: Money Laundering and

 

 

Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,

 

New York, New York 10007 and shall indicate the defendant’s name

 

 

and case number.

 

4. The United States Department of Treasury or its

designee shall be authorized to deposit the payment on the Money

 

Judgment in the Treasury Assets Forfeiture Fund, and the United

 

 

states shall have clear title to such forfeited property.

5. Pursuant to Title 21, United States Code, Section

1]

 

 

S53(p), the United States is authorized to seek forfeiture of

ht

 

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.
Case 1:18-cr-00015-AKH Document 708 Filed 08/27/20 Page 5 of 5

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of

 

Fy

Criminal Procedure, the United States Attorney’s oO

 

 

ffice is

authorized to conduct any discovery needed to identify, locate or

 

~

dispose of forfeitable property, including depositions,

 

 

 

 

 

interrogatories, requests for production of documents and the

 

 

lssuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this

 

 

 

Preliminary Order of Forfeiture/Money Judgment, and to amend it as

necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal

 

Procedure.

 

8. The Clerk of the Court shall forward three

 

 

i

certified copies of this Preliminary Order of Forfeiture/Money

 

 

Juagment to Assistant United States Attorney Alexander J. Wilson,

 

 

Co-Chief of the Money Laundering and Transnational Criminal

 

 

 

 

Enterprises Unit, United States Attorney’s Office, One St.

 

Andrew’s Plaza, New York, New York 10007.

Yh Te _~ x 21/2020
BLE ALVIN K. HELLERSTEIN DATE

D STATES DISTRICT JUDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
